UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6352


MONROE ROOSEVELT PARKER, JR.,

                                              Plaintiff - Appellant,

          and


TONIA R. PARKER,

                                                          Plaintiff,

          versus


R. SNIPES, Police Sergeant; J.R. BLALOCK,
Sheriff; LLOYD GOINS, Jailer/Major; BOBBY
EASTER,   Owner/Manager; DEPUTY  REYNOLDS,
Investigator/Detective,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-867)


Submitted: August 30, 2007                 Decided: September 6, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Monroe Roosevelt Parker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monroe      Roosevelt     Parker,    Jr.,    seeks    to   appeal      the

district     court’s    order    accepting      the    recommendation        of   the

magistrate     judge   and    dismissing    his   42    U.S.C.   §    1983    (2000)

complaint without prejudice to filing a new complaint.                 This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).           The order Parker seeks to appeal

is   neither   a   final     order   nor   an   appealable   interlocutory         or

collateral order. See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                        DISMISSED




                                      - 2 -